DETAILED ACTION
Claims 1-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-13 are directed to a system (i.e., apparatus), claim 14 is directed to a process (i.e., a machine), & claim 15 is directed to a CRM (i.e. manufacture).  Accordingly, claims 1-15 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 
receiving medical records for a plurality of patients; 
generating a plurality of data representations based on the medical records for individual ones of the patients, each data representation representing at least a therapy performed and a quantified disability status of the individual patient; 
selecting a subset of the data representations for which an improvement in the quantified disability status exceeds a threshold; 
receiving patient information for a first patient; 
generating a first data representation from the patient information; 
comparing the first data representation with the data representations in the subset to determine at least one therapy predicted to provide an improvement in the current quantified disability of the first patient; and 
sending information related to the at least one therapy to a computing device.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind, or with pen and paper — in this case the present invention is directed towards determining and recommending a predicted therapy for a patient based on patient medical data). Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-5, 9, & 11-12 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). Claims 2-4 recite generating a data representation using blocks in rows and columns; and applying color or graphic effects to the blocks; claim 5 recites adding therapy information to other patient data, claim 9 recites in part generating a data representation using blocks in rows and columns; claim 11 recites generating a matrix of data, and claim 12 recites the type of therapy.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 
receiving medical records for a plurality of patients; 
generating a plurality of data representations based on the medical records for individual ones of the patients, each data representation representing at least a therapy performed and a quantified disability status of the individual patient; 
selecting a subset of the data representations for which an improvement in the quantified disability status exceeds a threshold; 
receiving patient information for a first patient; 
generating a first data representation from the patient information; 
comparing the first data representation with the data representations in the subset to determine at least one therapy predicted to provide an improvement in the current quantified disability of the first patient; and 
sending information related to the at least one therapy to a computing device.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor and CRM, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of sending the information to a computer device, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 14-15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 14-15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 6-7 and 10: These claims recite training a machine learning model to determine matching data and determining a therapy plan based on probability of closest match to data representations and determining an improvement. However, these limitations also amount to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)). The claims include limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Claim 8: This claim specifies a therapy device is controlled to apply the selected therapy and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 13: This claim recites that therapy information is sent to a computing device and presenting on a GUI and therefore merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor and CRM, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of sending the information to a computer device, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of sending the information to a computer device which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-15 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, & 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carmeli (US20130226612).
As per claim 1, Carmeli discloses a system comprising: 
one or more processors (para. 31: computer based system); and 
one or more non-transitory computer-readable media maintaining executable instructions (para. 31: computer based system), which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 
receiving medical records for a plurality of patients (para. 48: receive patient data for large number of patients); 
generating a plurality of data representations based on the medical records for individual ones of the patients, each data representation representing at least a therapy performed and a quantified disability status of the individual patient (para. 48: patient dataset generated including treatment selection and outcomes); 
selecting a subset of the data representations for which an improvement in the quantified disability status exceeds a threshold (para. 42, 48: patients are grouped based on threshold outcome); 
receiving patient information for a first patient (para. 61: system receives data for specific patient); 
generating a first data representation from the patient information (para. 61: system receives data for specific patient); 
comparing the first data representation with the data representations in the subset to determine at least one therapy predicted to provide an improvement in the current quantified disability of the first patient (para. 61: system compares patient with patient group that contains similar clinical characteristics to generate recommendations for treatment); and 
sending information related to the at least one therapy to a computing device (para. 35, 61: system compares patient with patient group that contains similar clinical characteristics to generate recommendations for treatment and sends report over internet to different devices).
As per claim 5, Carmeli discloses the system as recited in claim 1, wherein performing the recognition on the first data representation comprises appending therapy information from one of the data representations in the subset to the first date representation for comparing the first data representation having appended therapy information with the data representations in the subset (para. 61: system compares patient with patient group that contains similar clinical characteristics to generate recommendations for treatment; report generated including treatment options from similar patient groups). 
As per claim 11, Carmeli discloses the system as recited in claim 1, the operations further comprising generating the data representations as a matrix including a plurality of columns and rows of values corresponding to patient information parameter values (Fig. 3B; para. 45: patient data stored as nodes with different branches).
As per claim 12, Carmeli discloses the system as recited in claim 1, wherein the therapy includes at least one of physical therapy, occupational therapy, speech therapy, or specific training (para. 51: therapy types).
As per claim 13, Carmeli discloses the system as recited in claim 1, wherein the operation of sending information related to the at least one therapy to a computing device comprises sending a therapy plan determined based on the at least one therapy to a client device to cause the client device to present the therapy plan in a graphic user interface along with a quantified predicted improvement in the quantified disability status of the patient determined for the therapy plan (para. 35, 61: system generates summary report with recommended treatment and outcomes over internet to different devices).
Claims 14-15 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Carmeli in view of Morita (US20080114808).
As per claim 2, Carmeli discloses the system as recited in claim 1, but does not expressly teach the operations further comprising generating the first data representation as an image including a plurality of blocks arranged in rows and columns, each block corresponding to a value of a patient information parameter, wherein graphic effects applied to individual ones of the blocks in the image are selected based on the corresponding value of the patient information parameter.
Morita, however, teaches to generating and displaying a patient timeline with blocks arranged in rows and columns where each block corresponds to different parameter values and graphic effects can be applied to each block (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine and the aforementioned features in Morita with Carmeli based on the motivation of presenting a visual association among related or associated events/data so that a user can quickly and easily see the associations among all related data and events (Morita – para. 6).
As per claim 3, Carmeli and Morita teach the system as recited in claim 2. Carmeli does not expressly teach wherein: a first plurality of the blocks represent patient quantified disability status determined over time; and a second plurality of the blocks represent therapy received by the patient over time.
Morita, however, teaches to displaying events on a patient timeline and where events can consist of different values such as a finding or therapy received (Fig. 4; para. 38-41).
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.
As per claim 4, Carmeli and Morita teach the system as recited in claim 2. Carmeli does not expressly teach the operations further comprising referring to a data structure for determining at least one of a color or graphic effect to apply to the blocks in the data representations, the data structure correlating patient information parameter values or ranges of values with specified colors and/or graphic effects.
Morita, however, teaches to displaying events on a patient timeline and where events can consist of different values such as a finding or therapy received (Fig. 4; para. 38-41). Morita further teaches to applying different graphic effects to different blocks (Fig. 4).
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carmeli in view of McRaith (US20170329917) and Birnbaum (US20180300640).
As per claim 6, Carmeli discloses the system as recited in claim 1, but does not expressly teach the operations further comprising: training a machine learning model based at least partially on the plurality of the data representations in the subset; and wherein comparing the first data representation with the data representations in the subset comprises using the machine learning model to determine whether the first data representation matches at least one of the data representations in the subset.
McRaith, however, teaches to how a machine learning algorithm (model) can be used to identify a user cohort for whom components of a treatment plan may be effective, ineffective, or partially effective, where such machine learning algorithm/model would necessarily be “trained” (i.e., as it is a “machine learning” algorithm/model) to identify a particular cohort by comparing the user’s characteristics to those of the cohort as already noted to assign the user to the cohort) (para. 71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in McRaith with Carmeli based on the motivation of improving compliance with a treatment plan (McRaith: para. 3-4).
Carmeli and McRaith do not expressly teach wherein comparing the first data representation with the data representations in the subset comprises using the machine learning model to determine whether the first data representation matches at least one of the data representations in the subset within a threshold probability.
Birnbaum, however, teaches to assigning a patient to a cohort based on a confidence level exceeding a threshold (para. 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Birnbaum with Carmeli and McRaith based on the motivation of reducing the time required for cohort selection (Birnbaum: para. 3-4).
As per claim 7, Carmeli, McRaith, and Birnbaum teach the system as recited in claim 6. Carmeli teaches the operations further comprising: 
extracting a plurality of therapy patterns from the data representations in the subset (para. 48: patient record data extracted including therapy utilized); 
generating a plurality of the first data representations with respective therapy patterns of the plurality of therapy patterns appended to respective ones of the first data representations (para. 48-49: patient record data extracted including therapy utilized; record data is divided into groups); 
inputting the plurality of first data representations as inputs to the machine learning model to compare the plurality of first data representations with the data representations in the subset to determine a matched data representation in the subset having a probability of a closest match to a selected one of the first data representations having a therapy pattern appended (para. 48-51: system inputs patient group data into model and compares current patient data with patient group data to identify closest matches using machine learning techniques); and 
selecting a therapy plan based on the therapy pattern appended to the selected one of the first data representations as a therapy plan for the first patient (para. 51-53: system identifies treatment recommendations based on comparison).
As per claim 8, Carmeli, McRaith, and Birnbaum teach the system as recited in claim 7. Carmeli does not expressly teach wherein the operation of sending information related to the at least one therapy to the computing device further comprises sending a control signal to a therapy device to cause the therapy device to apply the selected therapy to the first patient based on the therapy pattern appended to the selected one of the first data representations.
McRaith, however, teaches to controlling a treatment device by applying treatment plan requirements to the device and locking certain features until the user can complied with the treatment plan (para. 52-53).
The motivations to combine the above mentioned references are discussed in the rejection of claim 6, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carmeli in view of McRaith (US20170329917) and Birnbaum (US20180300640) as applied to claim 6 above, and in further view of Morita.
As per claim 9, Carmeli, McRaith, and Birnbaum teach the system as recited in claim 6, the operations further comprising: removing, from each data representation, a set of blocks corresponding to most recent patient information prior to using the plurality of data representations as training data for the machine learning model (Birnbaum – para. 67: patient database records may not include data about current patient).
Carmeli, McRaith, and Birnbaum do not expressly teach generating each of the data representations as an image including a plurality of blocks arranged in rows and columns, each block corresponding to a value of a patient information parameter.
Morita, however, teaches to generating and displaying a patient timeline with blocks arranged in rows and columns where each block corresponds to different parameter values and graphic effects can be applied to each block (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine and the aforementioned features in Morita with Carmeli, McRaith, and Birnbaum based on the motivation of presenting a visual association among related or associated events/data so that a user can quickly and easily see the associations among all related data and events (Morita – para. 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carmeli in view of McRaith (US20170329917) and Birnbaum (US20180300640) as applied to claim 6 above, and in further view of Schmidt (US20120232930).
As per claim 10, Carmeli, McRaith, and Birnbaum teach the system as recited in claim 6, but do not expressly teach the operations further comprising determining a predicted improvement in disability status for a current therapy plan of the patent based on using the first data representation as an input to the machine learning model.
Schmidt, however, teaches to determining a success value probability for a current treatment plan based on a machine learning model utilizing similar patient data (para. 8, 37-40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Schmidt with Carmeli, McRaith, and Birnbaum based on the motivation of determine the optimal sequence of clinical actions from diagnosis to therapy (Schmidt: para. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riskin (US20140122389) teaches to methods for processing data in order to assess the likelihood that a patient belongs within a specified cohort. Frey (US20140089004) teaches to a computer-based tool and associated methods use biological sequence analysis techniques to predict clinical outcomes, such as diagnostic test results, for a patient based on outcome behaviors in cohorts of similar patients. Dekel (US2017019996) teaches to a medical system and method for predicting future outcomes of patient care.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626